         Case 2:20-cv-00846-WBV Document 16 Filed 06/08/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA


 KULVIR SINGH #A203-692-906                              CIVIL ACTION

 VERSUS                                                  NO. 20-846-WBV-JVM

 SECRETARY OF THE                                        SECTION: “D”(1)
 DEPARTMENT OF HOMELAND
 SECURITY, ET AL.

                                      ORDER

       The Court, having considered the Petition for a Writ of Habeas Corpus Under

28 U.S.C. § 2241, the record, the applicable law and the Report and Recommendation

of the United States Magistrate Judge, and the failure of any party to file any

objection to the Magistrate Judge’s Report and Recommendation, hereby approves

the Report and Recommendation of the United States Magistrate Judge and adopts

it as its own opinion.

       Accordingly,

       IT IS HEREBY ORDERED that Kulvir Singh’s Petition seeking relief

pursuant to 28 U.S.C. § 2241 (R. Doc. 3) is DISMISSED WITHOUT PREJUDICE

for lack of jurisdiction.

       IT IS FURTHER ORDERED that Singh’s Motion for Parole or Minimal Bond

With Monitor (R. Doc. 11), is DENIED WITHOUT PREJUDICE.

       New Orleans, Louisiana, this 8th day of June, 2020.


                                       ______________________________
                                       WENDY B. VITTER
                                       UNITED STATES DISTRICT JUDGE
